Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Liew (US 2010/0102263).
Liew (US 2010/0102263) discloses:
1. (Currently Amended) A gate valve assembly (11) for use in a subsea workover system comprising:
a valve block (13) having a flow path (15); 
valve seats (21) located within the valve block (13) around a periphery of the flow path (15); 
a gate valve member (25) which is moveable across the flow path (15) between a first position in which the flow path (15) is open and a second position in which the flow path (15) is closed; 
the gate valve member (25) comprising a first portion surrounding an opening adapted to mate with the flow path (15) when the gate valve member (25) is in the first position, the first portion is provided with a cutting member (30) arranged on the periphery of the first portion towards the opening (Figure 3); and 
wherein the gate valve member (25) further comprises a second portion having at least one recessed part (29), the recessed part (29) being positioned such that when the gate valve member (25) is in the second position, the gate valve member (25) and the seats 
2. (Currently Amended) The gate valve according to claim 1, wherein the sealing area is arranged outside of the at least one recessed part (29).  (Paragraph [0013] discusses such placement.)
3. (Currently Amended) The gate valve according to claim 1, wherein the diameter of the at least one recessed part (29) is equal or less than the inner diameter of the seats (Appears to be shown in Figure 2 wherein the diameter of the recess is equal to or less than the diameter of the seats).  
4. (Currently Amended) The gate valve according to claim 1, wherein the surface of the at least one recessed part (29) is the same as the core material of the gate valve member (25).  (Paragraph [0021])
5. (Currently Amended) The gate valve according to claim 1, wherein a first recessed part (29) is arranged on the surface facing a sea surface of the gate valve member (25), when arranged in the subsea workover system.  (Figure 4)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Liew alone.
Regarding claims 7-9 and the use of the gate valve of claim 1 in an emergency disconnect package, lower riser package or Christmas tree, Liew is silent.
The examiner takes official notice that it is old and well known in the art that gate valves are an effective means of fluid flow control commonly found in EDC, LMRP and Christmas tree equipment in the subsea environment.

Therefore it would have been obvious to modify Liew as taught by Official Notice to obtain the invention as specified in the claim.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065.  The examiner can normally be reached on Monday-Friday, 7am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/AARON L LEMBO/
Primary Examiner
Art Unit 3679